DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's 8-3-21 election with traverse of Group I (claims 1-15) is acknowledged.  The traversal is on the ground(s) that examination of all claims would not present a serious burden per MPEP 803 because the searches for each Group of claims would be coextensive.  This is not found persuasive because MPEP 803 and the “serious/undue burden” standard of US domestic restriction practice do not apply to restrictions made under the PCT/National Stage (35 U.S.C. 371) “unity of invention” standard, applied as required in the 6-4-21 Restriction Requirement (“R/R”).  See MPEP 1896.  The R/R is still deemed proper and is therefore made FINAL.  Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the R/R in the 8-3-21 reply.

Claim Objections/Potentially Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 8, the most pertinent prior art of record is ‘830, whose teachings and suggestions are detailed below.  ‘830 does not, however, teach or suggest claim 8’s requirement of employing ≥15 wt% of an N-dialkylaminoalkyl-pyrrolidone in its process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Here, claim 13 recites the broad recitation “an accelerator selected from [LIST]”, and the claim also recites “preferably selected from [LIST]”, which is the narrower statement of the range/limitation.  Claim 13 is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  Although interpretation (a) has been applied for examination purposes, this rejection nevertheless needs addressing.
Applicant is hereby advised that, as dependent claim 13 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that  Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1-7 and 13-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Streitberger et al., US 2006/0045830 (published 3/2/06) (“’830”).  Regarding claims 1-4, ‘830 1-12) pyrrolidone (of which any of C4-8 -herein “NC4/8P”- would satisfy claimed compound (B)’s structure) and MDEA in a purifying a mixed gas of acidic contaminants by contacting the mixed gas -introduced at the bottom of an absorption column - with the absorbent to give a purified product stream and a spent absorbent stream; the spent absorbent stream is regenerated by desorbing the contaminants (and any co-absorbed water) therefrom to give a gaseous contaminant stream and a regenerated absorbent stream.  See ‘830 at, e.g., par. 14, 29-34 (esp. 29-30), 38-40, 45-51, and 56-57; clms. 1 and 13-16.  Countercurrent contact within ‘830’s absorption column as claimed is reasonably inferred/implicit (MPEP 2144.01) from ‘830’s above-detailed teachings, since such countercurrent contact is commonly employed within the art; Examiner takes official notice that this is so.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ countercurrent contact within ‘830’s absorber, given the limited and finite number of choices available for such gas-liquid contacting (i.e. countercurrent contact, concurrent contact, or sparging/bubbling the gas into the absorbent liquid), each of which would be ‘at once envisaged’ by those of ordinary skill in the art.  MPEP 2143 E & 2144.08.  Although ‘830 does not teach a specific example simultaneously employing both NC4/8P and MDEA, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, given ‘830’s teaching of the appropriateness and preferability thereof: it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  See also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”), In re Leshin, 125 USPQ 416, 417-18 (CCPA 1960) (similar statement); MPEP 2144.07.  See also Pfizer v. Apotex, 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) (holding that selecting from a set of 53 anions known to be acceptable for the given purpose would still give rise to a reasonable expectation of success [despite the size of the set]); MPEP 2143 E.
Regarding claims 5-6, ‘830’s absorbent’s solvents (employing both NC4/8P and MDEA being prima facie obvious as detailed above) are employed in overall amounts of 1-95 wt%, with 2-25 wt% being preferred.  See ‘830 at, e.g., par. 30; clms. 1 and 13.  ‘830’s allowed respective amounts of NC4/8P and MDEA are thus considered to overlap/lie within those claimed.  MPEP 2144.05.
Regarding claim 7, ‘830’s absorbent may comprise up to 0-99.9 wt% water, with up to 15 wt% being preferred, 1-12 wt% being more preferred, and 2-10 wt% being especially preferred.  See ‘830 at, e.g., par. 14, 25, and 30; clms. 1 and 12.  Given the foregoing, and in view of ‘830’s teachings vis-à-vis its solvents’ allowed concentrations detailed above, ‘830’s absorbent’s water concentration is considered to overlap/lie within that claimed.  MPEP 2144.05.
Regarding claims 13-14, ‘830’s absorbent also comprises ≥0.1 wt% of an amine, which is considered to be an accelerator as claimed.  See ‘830 at, e.g., par. 14-28; MPEP 2144.05.
Regarding claim 15, since ‘830’s method achieves near-total CO2 removal from its mixed gas1, the claimed removal content is considered to be met.  See ‘830 at, e.g., par. 35-40 and 53-prima facie obvious, the amount of CO2 reduction in ‘830’s purified product stream compared to the mixed gas stream is reasonably expected to be met/present- it has been held that where claimed and prior art products are produced by identical or substantially similar methods, a prima facie case of anticipation or obviousness has been established.  MPEP 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, since ‘830 teaches or at least suggests claim 1’s positive method steps, it matters not whether ‘830 also teaches or suggests the features of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.  Were it otherwise, claim 15 would be rejected under 35 U.S.C. 112(d)/4th par. for failing the two-way infringement test (MPEP 608.01(n)III) since it could conceivably be infringed without also infringing its base claim 1.

Claims 1-7 and 13-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ’830 in view of the 2002 Fischer et al. article (see applicant’s 11-30-20 IDS) (“Fischer”).  Additionally and/or alternatively regarding claims 1-4, ‘830’s teachings and suggestions are as detailed above.  The selection of N-octylpyrrolidone (i.e. ‘830’s N-C8 pyrrolidone, herein “NC8P”) for ‘830’s alkyl-substituted pyrrolidone would have especially been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Fischer’s teaching that the solubility of CO2 (which ‘830’s method seeks to remove from mixed gases as detailed above) in N-alkyl pyrrolidones significantly increases with increasing alkyl substituent length.  See Fischer at, e.g., pp. 891-92 (bridging par.: “With an increasing number of CH2 groups in the N-alkyl chain, the solubility of CO2 in N-alkyl-2-pyrrolidone increases 2 removal process as taught by Fischer, to thereby achieve Fischer’s taught motivation of increasing CO2 solubility with increasing N-alkyl substituent length in N-alkyl pyrrolidone.  MPEP 2143 E&G and 2144.07.
Regarding claims 5-7 and 13-15, ‘830’s teachings and suggestions are as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ November 5, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since the claims are in the open-set “comprising” format (MPEP 2111.03), it matters not that ‘830’s CO2 removal data is described vis-à-vis its absorbent’s component A) (see ‘830 at, e.g., par. 14-15, 44, and 53-54) rather than any solvents employed therewith (such as NC4/8P and MDEA).